Case 1:19-cv-00257-HYJ-SJB ECF No. 32-2, PageID.86 Filed 05/29/20 Page 1 of 2




      EXHIBIT B
            PLUNKETT V LOONEY
                               LORS AT LAW
            ATTORNEYS & COUNSE




Burnett v                              ECF No.
Griffith

Case No:
1:19cv257



                Defendant's Motion for
                Summary Judgment —
                      Exhibit B
                                                 -cv-00257-HYJ-SJB ECF No. 32-2, PageID.87 Filed 05/29/20 P
